Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146354                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 146354
                                                                    COA: 311295
                                                                    Lapeer CC: 12-010954-FC
  KENNETH CARL GRONDIN, III,
           Defendant-Appellee.

  _________________________________________/

         By order of May 22, 2013, the application for leave to appeal the October 25, 2012
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Tanner (Docket No. 146211). On order of the Court, the case having been decided on
  June 23, 2014, 496 Mich 199 (2014), the application is again considered and, pursuant to
  MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the
  Court of Appeals for consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2014
           p0922
                                                                               Clerk